UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6154



KHIDR ABDUL-KHABIR,

                                               Plaintiff - Appellant,

          versus


F. W. GREEN, Warden, Mecklenburg Correctional
Center; IRENE DUNN, Food Service Director/
Administrator,    Mecklenburg     Correctional
Center;    LIEUTENANT    LEWIS,    Mecklenburg
Correctional Center; S. WETHERBEE, Registered
Nurse/Medical Department Director/Coordinator,
Mecklenburg Correctional Center; R. FLEMING,
Department of Corrections, Regional Director,

                                              Defendants - Appellees,


             and

ALL KNOWN AND UNKNOWN DEFENDANTS

                                                           Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-02-894-02)


Submitted:    March 12, 2004                 Decided:   March 29, 2004


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Khidr Abdul-Khabir, Appellant Pro Se.    Richard Carson Vorhis,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
Michael Eugene Ornoff, ORNOFF & ARNOLD, P.C., Virginia Beach,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Khidr Abdul-Khabir appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.    See Abdul-

Khabir v. Green, No. CA-02-894-02 (E.D. Va. Dec. 15, 2003).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -